Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 includes bolded and italicized words, claims should be without bold and italicized words.	Claim 1, line 7 and 14, “un respective” appears it should be “unrespective”.  
Claim 1, line 22 “a new matrix structure (100c) also this comprising” appears it should be “a new matrix structure (100c) also comprising”	Claim 3, line 7, “said plurality” appears it should be “said plurality of determined translations”.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the light intensity" in lines 8 and 15.  There is insufficient antecedent basis for this limitation in the claim.
1 recites “a matrix structure comprising a plurality of portions arranged according to m rows and n columns” bot in lines 5-7 and lines 12-15, it is unclear if the second reference is the same or different matrix structure, similarly, line 22-25 contains “a plurality of portions arranged according to m rows and n columns”.	Claim 1 recites the limitation "the respective matrix structure" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the difference" in lines 26.  There is insufficient antecedent basis for this limitation in the claim.	Dependent claims 2 and 3 do not 	Claim 3 recites the limitation “the mean squared error” in line 5.  There is insufficient antecedent basis for this limitation in the claim.	Claim 3 recites the limitation “said plurality of translations” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "in that before said comparison step a translation step is provided for translating at least one between said first and said second starting image (100a,100b) with respect to a respective reference system, in such a way to minimize the differences among the numerical values of the homologous portions of said first and of said second starting image owing to the fact that said first and said second starting images are obtained with a different phase encoding" in combination with the remaining claim elements as set forth in claims 1-3.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nittka et al. (US 2019/0361080 A1) teaches MR fingerprinting with dictionary recompression.
Park et al. (US 2015/0241534 A1) teaches an apparatus and method for MR image processing.	Setsompop et al. (US 2015/0177353 A1) teaches a method for MR imaging with controlled aliasing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852